Citation Nr: 1243077	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was remanded to the RO, via the Appeals Management Center in Washington, D.C. (AMC), in October 2011.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

From a review of the claims file, it is not evident whether, as requested in the Board's October 2011 decision and remand, the Veteran's claim for service connection for a dental disorder for the purposes of receiving VA outpatient dental treatment has been considered.   Although the Board does not have jurisdiction over the issue, it is again referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the claim for service connection for tinnitus for further development, to include obtaining a medical opinion.  The Board specifically requested in the remand directives that the examiner provide an opinion as to whether the Veteran's tinnitus is caused or otherwise related to his service-connected hearing loss.  Following the remand, the AMC did obtain a medical opinion in November 2011; however, the examiner did not address whether the Veteran's tinnitus could be secondary to his hearing loss.  

The United States Court of Appeals for Veterans Claims Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, the Board finds that a remand is necessary to ensure that an adequate medical opinion is obtained in compliance with its prior remand.  

Moreover, in the December 2011 supplemental statement of the case (SSOC), the AMC did not provide any reasoning or explanation with respect to the matter of whether the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As a result, the matter must additionally be remanded for issuance of an SSOC that includes consideration of whether the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss.  See 38 C.F.R. § 19.31.

Last, the Board notes that the Veteran was originally sent a notice letter in connection with his claim in January 2007.  However, since that time, the Veteran has been granted service connection for bilateral hearing loss.  Consequently, on remand, the RO/AMC should provide the Veteran notice as to the evidence required to substantiate the claim for service connection for tinnitus both on a direct and secondary basis.  See 38 U.S.C.A. §§ 5103, 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran has been provided proper notice in connection with his claim for service connection for tinnitus, to include the evidence necessary to substantiate the claim both on a direct and secondary basis.

2.  The RO/AMC should request that the Veteran identify all records of VA and non-VA health care providers who have seen him for his bilateral hearing loss or tinnitus, but that may not have been previously received by VA for association with his claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  The RO/AMC should refer the Veteran's claims folder to the November 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran is already service-connected for hearing loss based on noise exposure.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is caused, aggravated, or otherwise related to his service-connected hearing loss. 

If the examiner finds that another examination of the Veteran is required to provided the requested opinion, such an examination must be scheduled.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

The case should be readjudicated, both on a direct and secondary basis.

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


